Citation Nr: 1803505	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Bonnie L. Earley Freeman, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Air Force from May 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

This issue was previously characterized as whether new and material evidence had been received to reopen the claim of entitlement to service connection for a low back condition.  In December 2015 the Board found that there was new and material evidence and reopened the claim and then remanded the claim.  The issue has now returned to the Board for further appellate review.    


FINDING OF FACT

The probative, competent evidence supports a finding that the Veteran's degenerative disc disease is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the Veteran's claim.  Therefore there is no need to discuss the Board's duty to notify and assist.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As it pertains to a current disability, the Veteran has been diagnosed with lumbar degenerative disc disease during the course of the appeal.  Therefore the Board finds that there is a current disability for service connection purposes.  

As it pertains to an in-service event or injury, the Veteran sought treatment for a spinal disability several times during service.  In July 1991 the Veteran was diagnosed with a low back strain, and in February 1992 she reported having back pain in the SI joint; she was diagnosed with a history of scoliosis.  In September 1992 she reported having back pain for three months prior.  At separation the Veteran's Report of Medical History indicated that she had back pain, and mild scoliosis was noted on her separation examination.  Based on her ongoing treatment the Board finds that there is an in-service event or injury for service connection purposes.

As it pertains to a nexus between active duty service and a current disability, there are competing opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In April 2012 the Veteran underwent VA examination in connection with her claim.  At the time she was diagnosed with lumbar strain, degenerative disc disease, and scoliosis.  During the physical examination the Veteran had a reduced range of motion in the spine, and the VA examiner cited spinal MRIs showing disc degeneration.  Ultimately the VA examiner opined that it was less likely as not that the Veteran's lumbar degenerative disc disease and scoliosis were incurred in or caused by the back pain or condition that occurred during service.  In making this determination the VA examiner indicated that the lumbar strain in service was a muscle and ligament condition, and that lumbar disc disease was a degenerative process involving the discs and vertebral bodies.  The VA examiner also noted that scoliosis was a developmental condition that could undergo a natural progression and not be aggravated by service.  The VA examiner cited to medical studies to support these opinions.  

In September 2012 the Veteran's treating physician, Dr. D.C., submitted a letter citing to treatment notes from Veteran's active duty service.  He opined that given her back pain complaints in 1991 and the failure to do a proper workup to find the cause of back and other complaints during service one could not say whether the Veteran's degenerative disc disease, lumbar spondylosis, and facet arthropathy were not service connected.  For example, he noted the Veteran's foot pain in 1990 could have been the starting point of degenerative disc disease noting that x-ray of the foot was normal at the time.  He indicated that these disabilities were service connected based on a preponderance of the evidence showing complaints of back pain during service and not before service.  

In April 2014 the Veteran's treating physician, Dr. T.M., submitted a letter indicating that the Veteran had injured her back during active duty service after trying to lift a very heavy forklift tire.  The treating physician indicated that the Veteran had chronic back pain since that time despite different treatment modalities.  He opined that to a degree of medical certainty the Veteran's injury to her lower back while lifting the heavy forklift tire during service was service related and was the major contributing cause to her ongoing spinal symptoms.  

In March 2017 the Veteran's file was reviewed by a VA examiner in connection with her claim.  At the time the VA examiner reviewed the Veteran's service treatment records and cited to instances of back treatment, as well as to post-service back treatment notes.  The VA examiner also reviewed the treating physicians' opinions.  The VA examiner opined that it was less likely than not that the Veteran's scoliosis and lumbar degenerative disc disease were related to active duty service or worsened beyond their natural progression.  In making this determination the VA examiner noted that these disabilities were developmental in nature; she explained that the back pain was part of the Veteran's developmental scoliosis and that these were aggravated by pregnancy.  The VA examiner also opined that the Veteran's degenerative joint disease of the lumbar spine was less likely as not related to active duty service because it was not noted in service and was not diagnosed until many years after separation.  She indicated that degenerative joint disease was due to natural aging rather than service.  The VA examiner also reviewed the treating physician's opinions and found that their opinions were based on the Veteran's lay statements rather than on objective findings.  She also noted that Dr. T.M.'s opinion was without rationale or objective findings, and was based on lay statements.  

Most recently, in September 2017, the Veteran's file was reviewed by another medical examiner, Dr. D.M., an orthopaedic surgeon.  The doctor reviewed the Veteran's claims file and cited to treatment records describing back pain during active duty service.  The doctor also cited to post-service treatment notes, to include the opinions by the treating physicians and VA examiners.  In his analysis, Dr. D.M. went over each of the opinions and pointed to the strengths and weaknesses, and he supported his findings with his own medical knowledge as well as two included case studies on spinal disabilities.  He indicated that the Veteran had failed lumbar syndrome based on her lack of success after her spinal surgery.  Doctor D.M. opined that it was it was at least as likely as not that the Veteran's present lumbar condition was the result of injuries sustained while she was on active military duty.  The medical examiner provided arguments as to why the VA examiners' opinions could not succeed, to include the lack of spinal workup to determine etiology during service and he pointed to the lack of treatment relationship and specialized medical knowledge of these VA examiners.  

After a review of all of the evidence, the Board affords great weight to the opinions of the Veteran's treating physicians, Dr. D.C. and Dr. T.M., as well as to the opinion of the medical examiner, Dr. D.M.  The treating physician's opinions were based on ongoing treatment with the Veteran which was documented more fully when treatment records were supplied in accordance with the Board's December 2015 remand directive.  Moreover, Dr. D.M. reviewed all of the Veteran's treatment notes in service and after service, and provided sound rationale with references to treatment notes, his own medical knowledge, and case studies to support his findings.  Dr. D.M.'s report was thorough and provided a sound basis for the opinions and the reasons why his opinion and those of the treating physicians were more probative than those of the VA examiners.

Conversely, less weight is afforded to the VA examiners' opinions.  These opinions are afforded less weight because they appear to include conclusory statements that lack the detailed rationale provided in the treating physicians' and medical examiners' opinions.  

Overall, the Board finds that the evidence supports a nexus between the Veteran's current spinal disability and active duty service.  It is undisputed that the Veteran sought treatment for back pain during service, and she has had ongoing treatment of the spine using several methods since separation from service.  The Veteran has consistently and credibly reported that her spinal disability began in service and has continued since separation from service, which is substantiated by the opinions of her treating physicians and the medical examiner.  The Board finds that the preponderance of the evidence suggests a nexus between active duty service and the current disability, such that the requirements of entitlement to service connection for a spinal disability have been met.   



ORDER

Entitlement to service connection for a low back disability (diagnosed as degenerative disc disease) is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


